DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 17/274,181 filed on September 22, 2020. Claims 1 to 15 are currently pending with the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claim 1, the claim recites a method for dynamically computing results in response to database requests performed by a computation engine, the method comprising: receiving a database request from a client, wherein the database request indicates at least one search parameter; determining, based on an initial result database, an initial incomplete result set with a number of results which include static data pieces that correspond to the at least one search parameter; computing at least one dynamic data piece for each result in the initial incomplete result set based on a number of dynamic computation rules in order to obtain an intermediate completed result set, wherein each result of the intermediate completed result set includes the at least one static data piece and the computed at least one dynamic data piece; computing an adjustment of the at least one dynamic data piece for at least a subset of the intermediate completed result set based on a number of adjustment computation 
The limitations directed towards computing results in response to requests, determining, based on an initial result, an initial incomplete result set with a number of results which include static data pieces that correspond to the at least one search parameter, computing at least one dynamic data piece for each result in the initial incomplete result set based on a number of dynamic computation rules in order to obtain an intermediate completed result set, wherein each result of the intermediate completed result set includes the at least one static data piece and the computed at least one dynamic data piece, computing an adjustment of the at least one dynamic data piece for at least a subset of the intermediate completed result set based on a number of adjustment computation rules in order to obtain a finalized completed result set is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting “database”, “a computation engine”, “client”, ” receiving a database request from a client, wherein the database request indicates at least one search parameter”, and “returning at least a subset of the finalized completed result set to the client”, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitations stating “database”, “a computation engine”, “client”, ” receiving a database request from a client, wherein the database request indicates at least one search parameter”, and “returning at least a subset of the finalized completed result set to the client”, the mention of computing results in response to requests, determining, based on an initial result, an initial incomplete result set with a number of results which include static data pieces that correspond to the at least one search parameter, computing at least one dynamic data piece for each result in the initial incomplete result set based on a number of dynamic computation rules in order to obtain an 
The judicial exception is not integrated into a practical application by additional elements. In particular the claims recite “database”, “a computation engine”, “client”, “receiving a database request from a client, wherein the database request indicates at least one search parameter”, and “returning at least a subset of the finalized completed result set to the client”. A “database”, “a computation engine”, and a “client” are recited at high levels of generality (i.e., as generic computer components performing a generic computer function of “searching”) such that it amounts to no more than mere instructions to apply the exception. The recitation of “receiving a database request from a client, wherein the database request indicates at least one search parameter”, and “returning at least a subset of the finalized completed result set to the client” is interpreted by the examiner to be insignificant extra solution activity and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into Symantec (see MPEP 2106.06(d))). To further elaborate, the additional limitations “database”, “a computation engine”, “client”, “receiving a database request from a client, wherein the database request indicates at least one search parameter”, and “returning at least a subset of the finalized completed result set to the client” do not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claim 1 is not patent eligible.

With respect to claim 8, the claim recites a computation engine for dynamically computing results in response to database requests, the computation engine comprising: a computing machine; and a computer-readable storage medium comprising instructions that upon execution by the computing device cause the computation engine to: receive a database request from a client, wherein the database request indicates at least one search parameter; determine, based on an initial result database, an initial incomplete result set with a number of results which include static data pieces that correspond to the at least one search parameter; compute at least one dynamic data piece for each result in the initial incomplete result set based on a number of dynamic computation rules in order to obtain an intermediate completed result set, wherein each result of the intermediate completed result set includes the at least one static data piece and the computed at least one dynamic data piece; compute an adjustment of the at least one dynamic data piece for at least a subset of the intermediate 
The limitations directed towards computing results in response to requests, determine, based on an initial result, an initial incomplete result set with a number of results which include static data pieces that correspond to the at least one search parameter, compute at least one dynamic data piece for each result in the initial incomplete result set based on a number of dynamic computation rules in order to obtain an intermediate completed result set, wherein each result of the intermediate completed result set includes the at least one static data piece and the computed at least one dynamic data piece, compute an adjustment of the at least one dynamic data piece for at least a subset of the intermediate completed result set based on a number of adjustment computation rules in order to obtain a finalized completed result set is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting “database”, “a computation engine”, “computing machine”, “computer-readable storage medium comprising instructions that upon execution by the computing device”, “client”, “receive a database request from a client, wherein the database request indicates at least one search parameter”, and “return at least a subset of the finalized completed result set to the client”, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitations stating “database”, “a computation engine”, “computing machine”, “computer-readable storage medium comprising instructions that upon execution by the computing device”, “client”, “receive a database request from a client, wherein the database request indicates at least one search parameter”, and “return at least a subset of the finalized completed result set to the client”, the mention of computing results in response to requests, determine, based on an initial result, an initial incomplete result set with a number of results which include static data pieces 
The judicial exception is not integrated into a practical application by additional elements. In particular the claims recite “database”, “a computation engine”, “computing machine”, “computer-readable storage medium comprising instructions that upon execution by the computing device”, “client”, “receive a database request from a client, wherein the database request indicates at least one search parameter”, and “return at least a subset of the finalized completed result set to the client”. A “database”, “a computation engine”, “computing machine”, “computer-readable storage medium comprising instructions that upon execution by the computing device”, and a “client” are recited at high levels of generality (i.e., as generic computer components performing a generic computer function of “searching”) such that it amounts to no more than mere instructions to apply the exception. The recitation of “receive a database request from a client, wherein the database request indicates at least one search parameter”, and “return at least a subset of the finalized completed result set to the client” is interpreted by the examiner to be insignificant extra solution activity and it merely confines the claim 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “database”, “a computation engine”, “computing machine”, “computer-readable storage medium comprising instructions that upon execution by the computing device”, “client” are recited at high levels of generality to apply the exception using generic computer components. The recitation of “receive a database request from a client, wherein the database request indicates at least one search parameter”, and “return at least a subset of the finalized completed result set to the client” is interpreted to be well understood, routine and conventional activity (Receiving or transmitting data over a network, Symantec (see MPEP 2106.06(d))). To further elaborate, the additional limitations “database”, “a computation engine”, “computing machine”, “computer-readable storage medium comprising instructions that upon execution by the computing device”, “client”, “receive a database request from a client, wherein the database request indicates at least one search parameter”, and “return at least a subset of the finalized completed result set to the client” do not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claim 8 is not patent eligible.

With respect to claim 15, the claim recites a non-transitory computer-readable storage medium comprising instructions that upon execution by a processor of a computing device cause the computing device to dynamically compute results in response to database requests, the instructions comprising: receive a database request from a client, wherein the database request indicates at least one search parameter; determine, based on an initial result database, an initial incomplete result set with a number 
The limitations directed towards computing results in response to requests, determine, based on an initial result, an initial incomplete result set with a number of results which include static data pieces that correspond to the at least one search parameter, compute at least one dynamic data piece for each result in the initial incomplete result set based on a number of dynamic computation rules in order to obtain an intermediate completed result set, wherein each result of the intermediate completed result set includes the at least one static data piece and the computed at least one dynamic data piece, compute an adjustment of the at least one dynamic data piece for at least a subset of the intermediate completed result set based on a number of adjustment computation rules in order to obtain a finalized completed result set is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable storage medium comprising instructions that upon execution by a processor of a computing device”, “database”, “client”, “receive a database request from a client, wherein the database request indicates at least one search parameter”, and “return at least a subset of the finalized completed result set to the client”, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.

The judicial exception is not integrated into a practical application by additional elements. In particular the claims recite “a non-transitory computer-readable storage medium comprising instructions that upon execution by a processor of a computing device”, “database”, “client”, “receive a database request from a client, wherein the database request indicates at least one search parameter”, and “return at least a subset of the finalized completed result set to the client”. A “a non-transitory computer-readable storage medium comprising instructions that upon execution by a processor of a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “a non-transitory computer-readable storage medium comprising instructions that upon execution by a processor of a computing device”, “database”, and a “client” are recited at high levels of generality to apply the exception using generic computer components. The recitation of “receive a database request from a client, wherein the database request indicates at least one search parameter”, and “return at least a subset of the finalized completed result set to the client” is interpreted to be well understood, routine and conventional activity (Receiving or transmitting data over a network, Symantec (see MPEP 2106.06(d))). To further elaborate, the additional limitations “a non-transitory computer-readable storage medium comprising instructions that upon execution by a processor of a computing device”, “database”, and a “client”, “receive a database request from a client, wherein the database request indicates at least one search parameter”, and “return at least a subset of the finalized completed result set to the client” do not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claim 15 is not patent eligible.

With respect to claim 2 and 9, the limitations are directed towards determining, in response to receiving the database request and on the basis of the at least one search parameter, whether or not the adjustment of the at least one dynamic data piece is to be computed; if affirmative, computing the adjustment of the at least one dynamic data piece; and otherwise, skipping computing the adjustment of the at least one dynamic data piece and returning at least one result of the intermediate completed result set to the client. The elements directed towards determining, whether or not the adjustment of the at least one dynamic data piece is to be computed, if affirmative, computing the adjustment of the at least one dynamic data piece; and otherwise, skipping computing the adjustment of the at least one dynamic data piece further elaborate the abstract idea and the human mind and/or with pen and paper can determine, whether or not the adjustment of the at least one dynamic data piece is to be computed, if affirmative, computing the adjustment of the at least one dynamic data piece, and otherwise, skipping computing the adjustment of the at least one dynamic data piece. The additional elements directed towards receiving the database request including the at least one search parameter and returning at least one result of the intermediate completed result set to the client is interpreted to be well understood, routine and conventional activity (Receiving or transmitting data over a network, Symantec (see MPEP 2106.06(d))). Therefore, claims 2 and 9 do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 3 and 10, the limitations are directed towards the computation engine is configured to compute network routes between network nodes in one or more communication networks, and the database request is a routing request for network routes from an origin network node to a destination network node of the network nodes indicated in the routing request. The 

With respect to claim 4 and 11, the limitations are directed towards initial incomplete result set includes a number of network routes from the origin network node to the destination network, and the static data pieces comprise intermediate network nodes of the number of network routes and identifiers respectively identifying the network routes of the initial incomplete result set. These additional elements further elaborates the abstract idea and merely confines the claim to a particular technological environment or field of use. Therefore, claim 4 and 10 do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 5 and 12, the limitations are directed towards at least one dynamic data piece comprises a quality- of-service parameter specifying a quality of service of each of the number of network routes, an availability parameter specifying availability times of each of the number of network routes, or network provider parameters specifying network-provider-specific technical parameters for each of the number of network routes. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can determine a quality- of-service parameter specifying a 

With respect to claims 6 and 13, the limitations are directed towards the quality-of-service parameter comprises one or more of a bit rate, a throughput, transmission security features, free bandwidth, a bit error rate, a transmission delay, or a time until completion of a transmission of a given amount of data. These additional elements further elaborates the abstract idea and merely confines the claim to a particular technological environment or field of use. Therefore, claims 6 and 13 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 7 and 14, the limitations are directed towards the database request is a request for travel recommendations, the computation engine is a travel reservation engine configured to determining priced travel recommendations, and determining the initial incomplete result set comprises: determining a number of travel recommendations between an origin and a destination for a number of particular days indicated in the request for travel recommendations; computing the at least one dynamic data piece comprises calculating prices for the number of travel recommendations based on fare rules, thereby obtaining a number of priced travel recommendations; and computing the adjustment of the at least one dynamic data piece for at least a subset of the intermediate completed result set comprises adjusting the price of at least one of the priced travel recommendations. The elements directed towards the database request is a request for travel recommendations further Symantec (see MPEP 2106.06(d))). Therefore, claim 7 and 14 do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barzik et al. (U.S. Publication No.: US 20190238446 A1) hereinafter Barzik.
As to claim 1:
Barzik discloses:
A method for dynamically computing results in response to database requests performed by a computation engine, the method comprising: 
receiving a database request from a client, wherein the database request indicates at least one search parameter [Paragraph 0035 teaches process 200 begins by receiving a discovery request. This is illustrated at step 205. The discovery request queries a storage node (e.g., storage controller, server, virtual machine, etc.) receiving the request to provide a list of possible paths (e.g., interfaces) that connect the requesting device (initiator) to the storage node (e.g., target). As such, receiving a discovery request initiates a path discovery process. In some embodiments, the discovery request is issued in an iSCSI protocol. The discovery request can be initiated on a pull or push basis. For example, in some embodiments, a storage node (e.g., storage node 135) can request a discovery request (e.g., on a ; 
determining, based on an initial result database, an initial incomplete result set with a number of results which include static data pieces that correspond to the at least one search parameter [Paragraph 0038 teaches storage target metrics are then collected following the discovery request. This is illustrated at step 210. Collecting storage metrics can allow the storage node receiving the request to analyze and identify various metrics related to the storage targets. For example, topology data can be collected. The topology data can indicate topology logic that interfaces the device with the target storage. As such, topology data can include specific network nodes (e.g., switches, hubs, bridges, etc.), storage nodes (e.g., servers or controllers) and/or 110 ports that connect the requesting device to the storage resources. Paragraph 0039 teaches after storage target metrics are collected, available target paths are identified. This is illustrated at step 215. Based on the collected topology logic data, paths that interface the initiator to the storage target can be identified. The paths can be stored in a list, table, or any other format. In some embodiments, path data is dispatched to each storage node associated with the requesting device. The path data can then be stored in local memory on each storage node. Note: The examiner interprets the available target paths (initial incomplete result set with a number of results) identified after the collection of target metrics that includes specific network nodes and ports (initial result) that connects the requesting device to the storage resources reads on the claimed determining, based on an initial result database, an initial incomplete result set with a number of results which include static data pieces that correspond to the at least one search parameter because the collected target metrics includes path information associated with network nodes and ports (static data pieces).]; 
computing at least one dynamic data piece for each result in the initial incomplete result set based on a number of dynamic computation rules [Paragraph 0040 teaches a set of topology rules are then determined. This is illustrated at step 220. A set of topology rules can be applied to selectively filter and prioritize the path data. The set of topology rules can be determined in any manner. In some embodiments, the set of topology rules are defined and provided to the system (e.g., manually by a user). In some embodiments, the set of topology rules are dynamically determined (e.g., automatically determined by a computer system without user intervention) based on the collected storage target metrics. For example, the topology rules can be automatically determined based on the observed number of network, storage nodes, the total number of identified paths, the resource utilization associated with each storage node, etc. The set of topology rules can also depend on a configured 110 port scheduling algorithm for each machine. Paragraph 0053 teaches after topology rules are defined, a subset of target paths is selected. This is illustrated at step 225. The subset of target paths is selected according to the topology rules. For example, if the topology rules specify that 10 available paths are to be returned to the client, 10 paths can be selected. The selected paths can depend on the applied topology rules (e.g., excluding paths with functional ports or low resource utilization). Note: Dynamically determined topology rules (a number of dynamic computation rules) for selectively filtering and prioritizing path data (each result in the initial incomplete result set) associated with the number of network, storage nodes, the total number of identified paths, and the resource utilization associated with each storage node reads on the claimed computing at least one dynamic data piece for each result in the initial incomplete result set based on a number of dynamic computation rules. To further elaborate, resource utilization is interpreted to be the claimed dynamic data piece since each path (each result in the initial incomplete result set) includes resources such as network nodes and ports, therefore reasonably including a resource utilization measure. A calculating or computing resource utilization is needed for the topology rules.] in order to obtain an intermediate completed result set, wherein each result of the intermediate completed result set includes the at least one static data piece and the computed at least one dynamic data piece [Paragraph 0053 teaches after topology rules are defined, a subset of target paths is selected. This is illustrated at step 225. The subset of target paths is selected according to the topology rules. For example, if the topology rules specify that 10 available paths are to be returned to the client, 10 paths can be selected. The selected paths can depend on the applied topology rules (e.g., excluding paths with functional ports or low resource utilization). Note: The selected subset of target paths (intermediate completed result set) resulting from computations for resource utilization associated with dynamic topology rules (dynamic computation rules) is interpreted to read on the claimed obtain an intermediate completed result set. The selected paths (each result of the intermediate completed result set) that include resource utilization (the computed at least one dynamic data piece) and network resources (at least one static data piece) is interpreted to read on the claimed wherein each result of the intermediate completed result set includes the at least one static data piece and the computed at least one dynamic data piece.]; 
computing an adjustment of the at least one dynamic data piece for at least a subset of the intermediate completed result set based on a number of adjustment computation rules in order to obtain a finalized completed result set [Paragraph 0040 teaches a set of topology rules are then determined. This is illustrated at step 220. A set of topology rules can be applied to selectively filter and prioritize the path data. The set of topology rules can be determined in any manner. In some embodiments, the set of topology rules are defined and provided to the system (e.g., manually by a user). In some embodiments, the set of topology rules are dynamically determined (e.g., automatically determined by a computer system without user intervention) based on the collected storage target metrics. For example, the topology rules can be automatically determined based on the observed number of network, storage nodes, the total number of identified paths, the resource utilization associated with each storage node, etc. The set of topology rules can also depend on a configured 110 ; and 
returning at least a subset of the finalized completed result set to the client [Paragraph 0053 teaches after topology rules are defined, a subset of target paths is selected. This is illustrated at step 225. The subset of target paths is selected according to the topology rules. For example, if the topology 

As to claim 2:
Barzik discloses:
The method of claim 1, further comprising: determining, in response to receiving the database request and on the basis of the at least one search parameter [Paragraph 0035 teaches process 200 begins by receiving a discovery request. This is illustrated at step 205. The discovery request queries a storage node (e.g., storage controller, server, virtual machine, etc.) receiving the request to provide a list of possible paths (e.g., interfaces) that connect the requesting device (initiator) to the storage node (e.g., target). As such, receiving a discovery request initiates a path discovery process. In some embodiments, the discovery request is issued in an iSCSI protocol. The discovery request can be initiated on a pull or push basis. For example, in some embodiments, a storage node (e.g., storage node 135) can request a discovery request (e.g., on a pull basis). In some embodiments, the device (e.g., device 105-1) , whether or not the adjustment of the at least one dynamic data piece is to be computed; if affirmative, computing the adjustment of the at least one dynamic data piece; and otherwise, skipping computing the adjustment of the at least one dynamic data piece [Paragraph 0040 teaches a set of topology rules are then determined. This is illustrated at step 220. A set of topology rules can be applied to selectively filter and prioritize the path data. The set of topology rules can be determined in any manner. In some embodiments, the set of topology rules are defined and provided to the system (e.g., manually by a user). In some embodiments, the set of topology rules are dynamically determined (e.g., automatically determined by a computer system without user intervention) based on the collected storage target metrics. For example, the topology rules can be automatically determined based on the observed number of network, storage nodes, the total number of identified paths, the resource utilization associated with each storage node, etc. The set of topology rules can also depend on a configured 110 port scheduling algorithm for each machine. Paragraph 0047 teaches the topology rules can include resource utilization rules. Paragraph 0048 teaches if four I/O ports, “A”, “B”, “C”, and “D” are available to a given initiator, and ports “A” and “C” have half of the available bandwidth than ports “B” and “D” have, paths containing ports “A” and “C” can be returned at the end of the path list (e.g., and thus be accessed last by the initiator). This can ensure that the paths with less available bandwidth are accessed by the initiator last, which could reduce bottlenecks in low bandwidth paths and improve storage resource retrieval. Paragraph 0049 teaches for available processor utilization, if three storage nodes “X”, “Y”, and “Z” have 25%, 40%, and 60% processor availability respectively, paths including storage node “Z” can be issued high priority, paths including storage node “Y” can be issued intermediate priority, and paths including storage node if” three storage nodes “X”, “Y”, and “Z” have 25%, 40%, and 60% processor availability respectively, paths including storage node “Z” can be issued high priority and “if” four I/O ports, “A”, “B”, “C”, and “D” are available to a given initiator, and ports “A” and “C” have half of the available bandwidth than ports “B” and “D” have, paths containing ports “A” and “C” can be returned at the end of the path list indicates are met to either make (compute) the adjustment or make (compute) another adjustment, depending on the conditions reads on the claimed whether or not the adjustment of the at least one dynamic data piece is to be computed; if affirmative, computing the adjustment of the at least one dynamic data piece; and otherwise, skipping computing the adjustment of the at least one dynamic data piece and returning at least one result of the intermediate completed result set to the client because the one or more of dynamic topology rules (a number of adjustment computation rules) adjustment which of the four ports A, B, C, or D should be given a higher priority, moved to the bottom of the list, or filtered depends on whether conditions are true (affirmative) for one rule and/or another rule. Additionally, as seen in Paragraph 0052, the rules for prioritization (or filtering) can be applied in an and/or configuration where rule #1 or rule #2 can be applied as indicated by mention of “conversely”, or rule#1 and rule#2 can be applied together. Therefore, the examiner reasonably determines in the case where only rule #1 is applied, rule #2 is interpreted to be skipped.]   
and returning at least one result of the intermediate completed result set to the client [Paragraph 0053 teaches after topology rules are defined, a subset of target paths is selected. This is illustrated at step 225. The subset of target paths is selected according to the topology rules. For example, if the topology rules specify that 10 available paths are to be returned to the client, 10 paths can be selected. The selected paths can depend on the applied topology rules (e.g., excluding paths with functional ports or low resource utilization. Paragraph 0054 teaches the subset of selected target paths is then prioritized (e.g., the selected path data is ordered). This is illustrated at step 230. The selected target paths can be prioritized based on the topology rules. Paragraph 0055 teaches the target path data is then transmitted to the initiator. This is illustrated at step 235. Transmitting the target paths at step 235 can be completed in any manner. The target paths can be transmitted over a network (e.g., network 150) to the device requesting the discovery session. In some embodiments, prior to transmitting the target paths, the target paths are stored in a database (e.g., on a storage node associated with the paths). Note: Selecting, prioritizing, and transmitting a subset of target paths based on topology rules to the device request the discovery is interpreted to read on the claimed returning at least a subset of the finalized completed result set to the client.]

As to claim 3:
Barzik discloses:
The method of claim 2, wherein the computation engine is configured to compute network routes between network nodes in one or more communication networks, and the database request is a routing request for network routes from an origin network node to a destination network node of the network nodes indicated in the routing request [Paragraph 0028 teaches the topology management module 160 can analyze a variety of metrics (e.g., the number of network nodes, the number of 110 nodes, the number of storage nodes, available storage, available bandwidth (per port or per node), processor utilization (per port or per node), etc.) associated with the storage node 135 and use the metrics, along with configurable topology rules, to selectively filter and prioritize the list of paths to be returned to the device 105. Paragraph 0029 teaches the metrics collected by the topology management module 160 can include identification of all paths configured between the device 105 and storage node 135. The paths can include the network topology logic which bridges the initiator to the target. For example, the paths can include the following logic format: (initiator.fwdarw.network node.fwdarw.I/O port). To identify the paths between the devices 105 and volumes 180, the topology management module 160 can be configured to acquire all combinations of network nodes and 110 ports 170 which allow each device 105 to access the volumes 180. Paragraph 0035 teaches process 200 begins by receiving a discovery request. This is illustrated at step 205. The discovery request queries a storage node (e.g., storage controller, server, virtual machine, etc.) receiving the request to provide a list of possible paths (e.g., interfaces) that connect the requesting device (initiator) to the storage node (e.g., target). Note: The cited analyzing a variety of metrics along with the configurable topology rules to selectively filter and prioritize the list of paths (network routes) that connect the requesting device (initiator) (origin network nodes) to the storage node (e.g., target) (destination network node) based on a discovery request (database request is a routing request) via the topology management module reads on the claimed the computation engine is configured to compute network routes between network nodes in one or more communication networks.] 

As to claim 4:
Barzik discloses:
The method of claim 3, wherein the initial incomplete result set includes a number of network routes from the origin network node to the destination network, and the static data pieces comprise intermediate network nodes of the number of network routes and identifiers respectively identifying the network routes of the initial incomplete result set [Paragraph 0022 teaches in some embodiments, the device 105 and the storage node 135 can be communicatively coupled using a combination of one or more networks and/or one or more local connections. Paragraph 0032 teaches three storage nodes can be communicatively coupled using any suitable communications connection (e.g., using a WAN, a LAN, a wired connection, an intranet, or the Internet). Paragraph 0039 teaches after storage target metrics are collected, available target paths are identified. This is illustrated at step 215. Based on the collected topology logic data, paths that interface the initiator to the storage target can be identified. The paths can be stored in a list, table, or any other format. In some embodiments, path data is dispatched to each storage node associated with the requesting device. The path data can then be stored in local memory on each storage node. Paragraph 0058 teaches FIG. 3A is a block diagram illustrating paths configured between a device 305 (e.g., device 105 of FIG. 1) and a database 370, in accordance with embodiments of the present disclosure. FIG. 3A illustrates the device 305 communicatively coupled to the database 370 via two switches 310 and 315, eight ports 320, 325, 330, 335, 340, 345, 350 and 355, and two storage nodes 360 and 365. As illustrated in FIG. 3A, there are 16 possible paths from the device 305 to the database 370. Each path utilizes at least one switch, one port, and one storage node. Accordingly, each path can be denoted by (switch #, storage node #, port #, see FIG. 3B). Paragraph 0059 teaches device 305 transmits a discovery request to the database 370 (e.g., through storage node 360 or storage node 365), the list returned to the initiator may include each of the 16 paths (if the paths are not filtered). Figure 3B and Paragraph 0062 teaches referring now to FIG. 3B, shown is a diagram illustrating an example prioritization scheme for the 16 paths depicted in FIG. 3A, in accordance with embodiments of the present disclosure... specifically, all paths connecting device 305 to the database 370 are 
Note: The listing of path identifiers in Table 1 (initial incomplete result set) as part of an initial port list prior to the application of the topology rules that includes switch number (network nodes of network routes) to read on the claimed intermediate network nodes of the number of network routes and identifiers respectively identifying the network routes of the initial incomplete result set because the paths in Table 1 depicts an initial layout of the 16 identified paths (a number of network routes), as illustrated in FIG. 3A, from device 305 (origin network node) to database 370 associated with the storage node 135 (destination network). Database 370 is interpreted to be included in the one or more networks used to communicatively couple the device 105 because, as illustrated in Figure 3A, the database is associated a with a plurality of storage nodes and the storage nodes, communicatively coupled using any suitable communications connection (e.g., using a WAN, a LAN, a wired connection, an intranet, or the Internet), are interpreted to be a storage node network.]

As to claim 8:
Barzik discloses:
A computation engine for dynamically computing results in response to database requests, the computation engine comprising: a computing machine; and a computer-readable storage medium comprising instructions that upon execution by the computing device cause the computation engine to: 
receive a database request from a client, wherein the database request indicates at least one search parameter [Paragraph 0035 teaches process 200 begins by receiving a discovery request. This is ; 
determine, based on an initial result database, an initial incomplete result set with a number of results which include static data pieces that correspond to the at least one search parameter [Paragraph 0038 teaches storage target metrics are then collected following the discovery request. This is illustrated at step 210. Collecting storage metrics can allow the storage node receiving the request to analyze and identify various metrics related to the storage targets. For example, topology data can be collected. The topology data can indicate topology logic that interfaces the device with the target storage. As such, topology data can include specific network nodes (e.g., switches, hubs, bridges, etc.), storage nodes (e.g., servers or controllers) and/or 110 ports that connect the requesting device to the storage resources. Paragraph 0039 teaches after storage target metrics are collected, available target paths are identified. This is illustrated at step 215. Based on the collected topology logic data, paths that interface the initiator to the storage target can be identified. The paths can be stored in a list, table, or any other format. In some embodiments, path data is dispatched to each storage node associated with the requesting device. The path data can then be stored in local memory on each storage node. Note: ; 
compute at least one dynamic data piece for each result in the initial incomplete result set based on a number of dynamic computation rules in order to obtain an intermediate completed result set [Paragraph 0040 teaches a set of topology rules are then determined. This is illustrated at step 220. A set of topology rules can be applied to selectively filter and prioritize the path data. The set of topology rules can be determined in any manner. In some embodiments, the set of topology rules are defined and provided to the system (e.g., manually by a user). In some embodiments, the set of topology rules are dynamically determined (e.g., automatically determined by a computer system without user intervention) based on the collected storage target metrics. For example, the topology rules can be automatically determined based on the observed number of network, storage nodes, the total number of identified paths, the resource utilization associated with each storage node, etc. The set of topology rules can also depend on a configured 110 port scheduling algorithm for each machine. Paragraph 0053 teaches after topology rules are defined, a subset of target paths is selected. This is illustrated at step 225. The subset of target paths is selected according to the topology rules. For example, if the topology rules specify that 10 available paths are to be returned to the client, 10 paths can be selected. The selected paths can depend on the applied topology rules (e.g., excluding paths with functional ports or low resource utilization). Note: Dynamically determined topology rules (a number of dynamic computation rules) for selectively filtering and prioritizing path data (each result in the initial incomplete result set) associated with the number of network, storage nodes, the total number of , wherein each result of the intermediate completed result set includes the at least one static data piece and the computed at least one dynamic data piece [Paragraph 0053 teaches after topology rules are defined, a subset of target paths is selected. This is illustrated at step 225. The subset of target paths is selected according to the topology rules. For example, if the topology rules specify that 10 available paths are to be returned to the client, 10 paths can be selected. The selected paths can depend on the applied topology rules (e.g., excluding paths with functional ports or low resource utilization). Note: The selected subset of target paths (intermediate completed result set) resulting from computations for resource utilization associated with dynamic topology rules (dynamic computation rules) is interpreted to read on the claimed obtain an intermediate completed result set. The selected paths (each result of the intermediate completed result set) that include resource utilization (the computed at least one dynamic data piece) and network resources (at least one static data piece) is interpreted to read on the claimed wherein each result of the intermediate completed result set includes the at least one static data piece and the computed at least one dynamic data piece.];; 
compute an adjustment of the at least one dynamic data piece for at least a subset of the intermediate completed result set based on a number of adjustment computation rules in order to obtain a finalized completed result set [Paragraph 0040 teaches a set of topology rules are then determined. This is illustrated at step 220. A set of topology rules can be applied to selectively filter and prioritize the path data. The set of topology rules can be determined in any manner. In some ; and 
return at least a subset of the finalized completed result set to the client [Paragraph 0053 teaches after topology rules are defined, a subset of target paths is selected. This is illustrated at step 225. The subset of target paths is selected according to the topology rules. For example, if the topology rules specify that 10 available paths are to be returned to the client, 10 paths can be selected. The selected paths can depend on the applied topology rules (e.g., excluding paths with functional ports or low resource utilization. Paragraph 0054 teaches the subset of selected target paths is then prioritized (e.g., the selected path data is ordered). This is illustrated at step 230. The selected target paths can be prioritized based on the topology rules. Paragraph 0055 teaches the target path data is then transmitted to the initiator. This is illustrated at step 235. Transmitting the target paths at step 235 can be completed in any manner. The target paths can be transmitted over a network (e.g., network 150) to the device requesting the discovery session. In some embodiments, prior to transmitting the target paths, the target paths are stored in a database (e.g., on a storage node associated with the paths). Note: Selecting, prioritizing, and transmitting a subset of target paths based on topology rules to the device requesting the discovery is interpreted to read on the claimed returning at least a subset of the finalized completed result set to the client.]

As to claim 9:
Barzik discloses:
The computation engine of claim 8, further comprising instructions that upon execution by the computing device cause the computation engine to: 
determine, in response to receiving the database request and on the basis of the at least one search parameter [Paragraph 0035 teaches process 200 begins by receiving a discovery request. This is illustrated at step 205. The discovery request queries a storage node (e.g., storage controller, server, virtual machine, etc.) receiving the request to provide a list of possible paths (e.g., interfaces) that connect the requesting device (initiator) to the storage node (e.g., target). As such, receiving a discovery request initiates a path discovery process. In some embodiments, the discovery request is issued in an iSCSI protocol. The discovery request can be initiated on a pull or push basis. For example, in some embodiments, a storage node (e.g., storage node 135) can request a discovery request (e.g., on a pull basis). In some embodiments, the device (e.g., device 105-1) can transmit the discovery request (e.g., on a push basis). Note: The device (e.g., device 105-1) (client) transmitting the discovery request to query a storage node (database request) for to discover paths (search parameter) is interpreted to read on the claimed receiving a database request from a client, wherein the database request indicates at least one search parameter.], whether or not the adjustment of the at least one dynamic data piece is to be computed; if affirmative, compute the adjustment of the at least one dynamic data piece; and otherwise, skip computing the adjustment of the at least one dynamic data piece [Paragraph 0040 teaches a set of topology rules are then determined. This is illustrated at step 220. A set of topology rules can be applied to selectively filter and prioritize the path data. The set of topology rules can be determined in any manner. In some embodiments, the set of topology rules are defined and provided to the system (e.g., manually by a user). In some embodiments, the set of topology rules are dynamically determined (e.g., automatically determined by a computer system without user intervention) based on the collected storage target metrics. For example, the topology rules can be automatically determined based on the observed number of network, storage nodes, the total number of identified paths, the resource utilization associated with each storage node, etc. The set of topology rules can also depend on a configured 110 port scheduling algorithm for each machine. Paragraph 0047 teaches the topology if” three storage nodes “X”, “Y”, and “Z” have 25%, 40%, and 60% processor availability respectively, paths including storage node “Z” can be issued high priority and “if” four I/O ports, “A”, “B”, “C”, and “D” are available to a given initiator, and ports “A” and “C” have half of the available bandwidth than ports “B” and “D” have, paths containing ports “A” and “C” can be returned at the end of the path list indicates are met to either make (compute) because the one or more of dynamic topology rules (a number of adjustment computation rules) adjustment which of the four ports A, B, C, or D should be given a higher priority, moved to the bottom of the list, or filtered depends on whether conditions are true (affirmative) for one rule and/or another rule. Additionally, as seen in Paragraph 0052, the rules for prioritization (or filtering) can be applied in an and/or configuration where rule #1 or rule #2 can be applied as indicated by mention of “conversely”, or rule#1 and rule#2 can be applied together. Therefore, the examiner reasonably determines in the case where only rule #1 is applied, rule #2 is interpreted to be skipped.]  and returning at least one result of the intermediate completed result set to the client [Paragraph 0053 teaches after topology rules are defined, a subset of target paths is selected. This is illustrated at step 225. The subset of target paths is selected according to the topology rules. For example, if the topology rules specify that 10 available paths are to be returned to the client, 10 paths can be selected. The selected paths can depend on the applied topology rules (e.g., excluding paths with functional ports or low resource utilization. Paragraph 0054 teaches the subset of selected target paths is then prioritized (e.g., the selected path data is ordered). This is illustrated at step 230. The selected target paths can be prioritized based on the topology rules. Paragraph 0055 teaches the target path data is then transmitted to the initiator. This is illustrated at step 235. Transmitting the target paths at step 235 can be completed in any manner. The target paths can be transmitted over a network (e.g., network 150) to the device requesting the discovery session. In some embodiments, prior to transmitting the target paths, the target paths are stored in a database (e.g., on a storage node associated with the paths). Note: Selecting, prioritizing, and transmitting a subset of target paths based 

As to claim 10:
Barzik discloses:
The computation engine of claim 9, wherein the computation engine is configured to compute network routes between network nodes in one or more communication networks, and wherein the database request is a routing request for network routes from an origin network node to a destination network node of the network nodes indicated in the routing request [Paragraph 0028 teaches the topology management module 160 can analyze a variety of metrics (e.g., the number of network nodes, the number of 110 nodes, the number of storage nodes, available storage, available bandwidth (per port or per node), processor utilization (per port or per node), etc.) associated with the storage node 135 and use the metrics, along with configurable topology rules, to selectively filter and prioritize the list of paths to be returned to the device 105. Paragraph 0029 teaches the metrics collected by the topology management module 160 can include identification of all paths configured between the device 105 and storage node 135. The paths can include the network topology logic which bridges the initiator to the target. For example, the paths can include the following logic format: (initiator.fwdarw.network node.fwdarw.I/O port). To identify the paths between the devices 105 and volumes 180, the topology management module 160 can be configured to acquire all combinations of network nodes and 110 ports 170 which allow each device 105 to access the volumes 180. Paragraph 0035 teaches process 200 begins by receiving a discovery request. This is illustrated at step 205. The discovery request queries a storage node (e.g., storage controller, server, virtual machine, etc.) receiving the request to provide a list of possible paths (e.g., interfaces) that connect the requesting device (initiator) to the storage node (e.g., target). Note: The cited analyzing a variety of metrics along with the configurable topology rules to 

As to claim 11:
Barzik discloses:
The computation engine of claim 10, wherein the initial incomplete result set includes a number of network routes from the origin network node to the destination network, and the static data pieces comprise intermediate network nodes of the number of network routes and identifiers respectively identifying the network routes of the initial incomplete result set [Paragraph 0022 teaches in some embodiments, the device 105 and the storage node 135 can be communicatively coupled using a combination of one or more networks and/or one or more local connections. Paragraph 0032 teaches three storage nodes can be communicatively coupled using any suitable communications connection (e.g., using a WAN, a LAN, a wired connection, an intranet, or the Internet). Paragraph 0039 teaches after storage target metrics are collected, available target paths are identified. This is illustrated at step 215. Based on the collected topology logic data, paths that interface the initiator to the storage target can be identified. The paths can be stored in a list, table, or any other format. In some embodiments, path data is dispatched to each storage node associated with the requesting device. The path data can then be stored in local memory on each storage node. Paragraph 0058 teaches FIG. 3A is a block diagram illustrating paths configured between a device 305 (e.g., device 105 of FIG. 1) and a database 370, in accordance with embodiments of the present disclosure. FIG. 3A illustrates the device 305 communicatively coupled to the database 370 via two switches 310 and 315, eight ports 320, 325, 
Note: The listing of path identifiers in Table 1 (initial incomplete result set) as part of an initial port list prior to the application of the topology rules that includes switch number (network nodes of network routes) to read on the claimed intermediate network nodes of the number of network routes and identifiers respectively identifying the network routes of the initial incomplete result set because the paths in Table 1 depicts an initial layout of the 16 identified paths (a number of network routes), as illustrated in FIG. 3A, from device 305 (origin network node) to database 370 associated with the storage node 135 (destination network). Database 370 is interpreted to be included in the one or more networks used to communicatively couple the device 105 because, as illustrated in Figure 3A, the database is associated a with a plurality of storage nodes and the storage nodes, communicatively coupled using any suitable communications connection (e.g., using a WAN, a LAN, a wired connection, an intranet, or the Internet), are interpreted to be a storage node network.]


Barzik discloses:
A non-transitory computer-readable storage medium comprising instructions that upon execution by a processor of a computing device cause the computing device to dynamically compute results in response to database requests, the instructions comprising: 
receive a database request from a client, wherein the database request indicates at least one search parameter [Paragraph 0035 teaches process 200 begins by receiving a discovery request. This is illustrated at step 205. The discovery request queries a storage node (e.g., storage controller, server, virtual machine, etc.) receiving the request to provide a list of possible paths (e.g., interfaces) that connect the requesting device (initiator) to the storage node (e.g., target). As such, receiving a discovery request initiates a path discovery process. In some embodiments, the discovery request is issued in an iSCSI protocol. The discovery request can be initiated on a pull or push basis. For example, in some embodiments, a storage node (e.g., storage node 135) can request a discovery request (e.g., on a pull basis). In some embodiments, the device (e.g., device 105-1) can transmit the discovery request (e.g., on a push basis). Note: The device (e.g., device 105-1) (client) transmitting the discovery request to query a storage node (database request) for to discover paths (search parameter) is interpreted to read on the claimed receiving a database request from a client, wherein the database request indicates at least one search parameter.]; 
determine, based on an initial result database, an initial incomplete result set with a number of results which include static data pieces that correspond to the at least one search parameter [Paragraph 0038 teaches storage target metrics are then collected following the discovery request. This is illustrated at step 210. Collecting storage metrics can allow the storage node receiving the request to analyze and identify various metrics related to the storage targets. For example, topology data can be collected. The topology data can indicate topology logic that interfaces the device with the target ; 
compute at least one dynamic data piece for each result in the initial incomplete result set based on a number of dynamic computation rules in order to obtain an intermediate completed result set [Paragraph 0040 teaches a set of topology rules are then determined. This is illustrated at step 220. A set of topology rules can be applied to selectively filter and prioritize the path data. The set of topology rules can be determined in any manner. In some embodiments, the set of topology rules are defined and provided to the system (e.g., manually by a user). In some embodiments, the set of topology rules are dynamically determined (e.g., automatically determined by a computer system without user intervention) based on the collected storage target metrics. For example, the topology rules can be automatically determined based on the observed number of network, storage nodes, the total number of identified paths, the resource utilization associated with each storage node, etc. The set of topology rules can also depend on a configured 110 port scheduling algorithm for each machine. , wherein each result of the intermediate completed result set includes the at least one static data piece and the computed at least one dynamic data piece [Paragraph 0053 teaches after topology rules are defined, a subset of target paths is selected. This is illustrated at step 225. The subset of target paths is selected according to the topology rules. For example, if the topology rules specify that 10 available paths are to be returned to the client, 10 paths can be selected. The selected paths can depend on the applied topology rules (e.g., excluding paths with functional ports or low resource utilization). Note: The selected subset of target paths (intermediate completed result set) resulting from computations for resource utilization associated with dynamic topology rules (dynamic computation rules) is interpreted to read on the claimed obtain an intermediate completed result set. The selected paths (each result of the intermediate completed result set) that include resource utilization (the computed at least one dynamic data piece) and network resources (at least one static data piece) is interpreted to read on the ;; 
compute an adjustment of the at least one dynamic data piece for at least a subset of the intermediate completed result set based on a number of adjustment computation rules in order to obtain a finalized completed result set [Paragraph 0040 teaches a set of topology rules are then determined. This is illustrated at step 220. A set of topology rules can be applied to selectively filter and prioritize the path data. The set of topology rules can be determined in any manner. In some embodiments, the set of topology rules are defined and provided to the system (e.g., manually by a user). In some embodiments, the set of topology rules are dynamically determined (e.g., automatically determined by a computer system without user intervention) based on the collected storage target metrics. For example, the topology rules can be automatically determined based on the observed number of network, storage nodes, the total number of identified paths, the resource utilization associated with each storage node, etc. The set of topology rules can also depend on a configured 110 port scheduling algorithm for each machine. Paragraph 0047 teaches the topology rules can include resource utilization rules. Paragraph 0048 teaches if four I/O ports, “A”, “B”, “C”, and “D” are available to a given initiator, and ports “A” and “C” have half of the available bandwidth than ports “B” and “D” have, paths containing ports “A” and “C” can be returned at the end of the path list (e.g., and thus be accessed last by the initiator). This can ensure that the paths with less available bandwidth are accessed by the initiator last, which could reduce bottlenecks in low bandwidth paths and improve storage resource retrieval. Paragraph 0049 teaches for available processor utilization, if three storage nodes “X”, “Y”, and “Z” have 25%, 40%, and 60% processor availability respectively, paths including storage node “Z” can be issued high priority, paths including storage node “Y” can be issued intermediate priority, and paths including storage node “X” can be issued low priority. This can ensure that paths with low processor availability are accessed last, such that any particular processor (e.g., or processor partition) is ; and 
return at least a subset of the finalized completed result set to the client [Paragraph 0053 teaches after topology rules are defined, a subset of target paths is selected. This is illustrated at step 225. The subset of target paths is selected according to the topology rules. For example, if the topology rules specify that 10 available paths are to be returned to the client, 10 paths can be selected. The selected paths can depend on the applied topology rules (e.g., excluding paths with functional ports or low resource utilization. Paragraph 0054 teaches the subset of selected target paths is then prioritized (e.g., the selected path data is ordered). This is illustrated at step 230. The selected target paths can be prioritized based on the topology rules. Paragraph 0055 teaches the target path data is then transmitted to the initiator. This is illustrated at step 235. Transmitting the target paths at step 235 can be completed in any manner. The target paths can be transmitted over a network (e.g., network 150) to the device requesting the discovery session. In some embodiments, prior to transmitting the target paths, the target paths are stored in a database (e.g., on a storage node associated with the paths). Note: Selecting, prioritizing, and transmitting a subset of target paths based on topology rules to the device 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barzik et al. (U.S. Publication No.: US 20190238446 A1) hereinafter Barzik, in view of Patel et al. (U.S. Publication No.: US 20090132516 A1) hereinafter Patel. 
As to claim 5:
Barzik discloses all of the limitations as set forth in claims 1, 2, 3, and 4 but does not appear to expressly disclose the method of claim 4, wherein the at least one dynamic data piece comprises a quality- of-service parameter specifying a quality of service of each of the number of network routes, an availability parameter specifying availability times of each of the number of network routes, or network provider parameters specifying network-provider-specific technical parameters for each of the number of network routes.
Patel discloses:
The method of claim 4, wherein the at least one dynamic data piece comprises a quality- of-service parameter specifying a quality of service of each of the number of network routes [Paragraph 0028 teaches search engines 130 and 132 may be configured to track the quality of service on the network path between client 102 and the source of a given document. For example, if a user is coming  an availability parameter specifying availability times of each of the number of network routes, or network provider parameters specifying network-provider-specific technical parameters for each of the number of network routes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barzik, by incorporating the tracked quality of service (a quality- of-service parameter) specifying a quality of service for a network path between a client and a source, as taught by Patel (Paragraph 0028), because both applications are directed to path or route discovery; incorporating the tracked quality of service (a quality- of-service parameter) specifying a quality of service for a network path between a client and a source improves the quality of search results returned for a given set of search terms (see Patel Paragraph 0016).

As to claim 12:
Barzik discloses all of the limitations as set forth in claims 8, 9, 10, and 11 but does not appear to expressly disclose the computation engine of claim 11, wherein the at least one dynamic data piece comprises at least one of a quality-of-service parameter specifying a quality of service of each of the number of network routes, an availability parameter specifying availability times of each of the number 
Patel discloses:
The computation engine of claim 11, wherein the at least one dynamic data piece comprises at least one of a quality-of-service parameter specifying a quality of service of each of the number of network routes [Paragraph 0028 teaches search engines 130 and 132 may be configured to track the quality of service on the network path between client 102 and the source of a given document. For example, if a user is coming from a dialup connection, search results containing high definition videos would be of less priority than smaller result, so the secondary search engine notes the dialup connection, and may adjust search results accordingly. Note: The examiner interprets the tracked quality of service (a quality- of-service parameter) specifying a quality of service for a network path between client 102 and the source of a document to read on the claimed at least one dynamic data piece comprises a quality- of-service parameter specifying a quality of service of each of the number of network routes, wherein the cited quality of service assessment is interpreted to read on the claimed dynamic data piece.], an availability parameter specifying availability times of each of the number of network routes, or network provider parameters specifying network-provider- specific technical parameters for each of the number of network routes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barzik, by incorporating the tracked quality of service (a quality- of-service parameter) specifying a quality of service for a network path between a client and a source, as taught by Patel (Paragraph 0028), because both applications are directed to path or route discovery; incorporating the tracked quality of service (a quality- of-service parameter) specifying a quality of service for a network .

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barzik et al. (U.S. Publication No.: US 20190238446 A1) hereinafter Barzik, in view of Patel et al. (U.S. Publication No.: US 20090132516 A1) hereinafter Patel, and further in view of Kulikov et al. (U.S. Publication No.: US 20020122410 A1) hereinafter Kulikov.
As to claim 6:
Barzik and Patel discloses all of the limitations as set forth in claim 1, 2, 3, 4, and 5 but does not appear to expressly disclose the method of claim 5, wherein the quality-of-service parameter comprises one or more of a bit rate, a throughput, transmission security features, free bandwidth, a bit error rate, a transmission delay, or a time until completion of a transmission of a given amount of data.
Kulikov discloses:
The method of claim 5, wherein the quality-of-service parameter [Paragraph 0162 teaches routes with the highest degree of association stability and acceptable route relaying load as the most important quality of service metrics.] comprises one or more of a bit rate, a throughput, transmission security features, free bandwidth, a bit error rate, a transmission delay [Paragraph 0152 teaches the assessment of the quality of a particular route, as is carried out in the BQ process at the destination node 24 on receiving BQ packets 18, requires analysis of various routing qualities. Conventionally, routes are assessed by the following qualities: (a) fast adaptability to link changes (recovery time), (b) minimum-hop path to the destination, (c) end-to-end delay, (d) loop avoidance and (e) link capacity. Note: The examiner interprets end-to-end delay to read on the claimed transmission delay.], or a time until completion of a transmission of a given amount of data.


As to claim 13:
Barzik and Patel discloses all of the limitations as set forth in claim 8, 9, 10, 11, and 12 but does not appear to expressly disclose the computation engine of claim 12, wherein the quality-of-service parameter comprises one or more of a bit rate, a throughput, transmission security features, free bandwidth, a bit error rate, a transmission delay, or a time until completion of a transmission of a given amount of data.
Kulikov discloses:
The computation engine of claim 12, wherein the quality-of-service parameter [Paragraph 0162 teaches routes with the highest degree of association stability and acceptable route relaying load as the most important quality of service metrics.] comprises one or more of a bit rate, a throughput, transmission security features, free bandwidth, a bit error rate, a transmission delay [Paragraph 0152 teaches the assessment of the quality of a particular route, as is carried out in the BQ process at the destination node 24 on receiving BQ packets 18, requires analysis of various routing qualities. Conventionally, routes are assessed by the following qualities: (a) fast adaptability to link changes (recovery time), (b) minimum-hop path to the destination, (c) end-to-end delay, (d) loop avoidance and , or a time until completion of a transmission of a given amount of data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barzik and Patel, by incorporating end-to-end delay used to measure the quality of network routes, as taught by Kulikov (see Paragraph 0152 and 0162), because all three applications are directed to path or route discovery; incorporating end-to-end delay used to measure the quality of network routes provides efficient and high throughput communication between mobile units in an ad-hoc mobile network and which can deal effectively and efficiently with mobile unit migrations that effect the validity of routes through the mobile network (see Kulikov Paragraph 0039).

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barzik et al. (U.S. Publication No.: US 20190238446 A1) hereinafter Barzik, in view of Ciabrini et al. (U.S. Publication No.: US 20120330693 A1) hereinafter Ciabrini.
As to claim 7:
Barzik discloses all of the limitations as set forth in claims 1 but does not appear to expressly disclose the method of claim 1, wherein the database request is a request for travel recommendations, the computation engine is a travel reservation engine configured to determining priced travel recommendations, and determining the initial incomplete result set comprises: determining a number of travel recommendations between an origin and a destination for a number of particular days indicated in the request for travel recommendations; computing the at least one dynamic data piece comprises calculating prices for the number of travel recommendations based on fare rules, thereby obtaining a number of priced travel recommendations; and computing the adjustment of the at least 
Ciabrini discloses:
The method of claim 1, wherein the database request is a request for travel recommendations [Paragraph 0044 teaches databases 103 represent all the air travel recommendations logically grouped into pools of recommendations and physically stored across different machines The square boxes 105 and 107 represent the Feed and Search engines: Paragraph 0045 teaches the feed engine 105 indexes groups of pre-computed air travel recommendations (e.g. all travels with same city pair) and stores them in one of the machine in the distributed system. Paragraph 0046 teaches the search engine 107 locates groups of data among the physical machines and provides index search facilities to answer to queries originating from users. Note: The examiner interprets queries originating from users to a search engine that groups data among physical machines, wherein the physical machines are databases that represent all air travel recommendations to read on the claimed the database request is a request for travel recommendations.], the computation engine is a travel reservation engine configured to determining priced travel recommendations [Paragraph 0137 teaches pre-shopping tool (i.e. for generating priced travel recommendations according to non-binding travel queries) which operates in a distributed reservation system having access to a plurality of travel databases containing information on travel availability and fares according to a plurality of parameters, each travel query including a set of preferences each preference being related to a parameter selected among the plurality of parameters. The examiner interprets the pre-shopping tool for generating priced travel recommendations operating in a distributed reservation system to read on the claimed the computation engine is a travel reservation engine configured to determining priced travel recommendations because the pre-shopping tool is a tool (engine) for priced travel recommendations.], and 
determining the initial incomplete result set [Paragraph 0077 teaches once the search request is forwarded to the relevant physical machine, the search engine determines the data set where to find meta-information related to the search query. The meta-information is used to locate all the data sets of air travel recommendations which contain potential solutions to the search query. Paragraph 0078 teaches search execution. Paragraph 0079 teaches once all the potential air travel recommendation are located, the search engine parses all the multi-dimensional indexes to collect the best travel recommendations based on the criteria expressed in the search query, e.g., the price range, the date range, the flight carrier etc. Note: The examiner interprets the claimed located best travel recommendations based on the search request reads on the claimed determining the initial incomplete result set because the because the best travel recommendations are not the final set or best set of search results based on a search query.] comprises: determining a number of travel recommendations between an origin and a destination for a number of particular days indicated in the request for travel recommendations [Paragraph 0077 teaches once the search request is forwarded to the relevant physical machine, the search engine determines the data set where to find meta-information related to the search query. The meta-information is used to locate all the data sets of air travel recommendations which contain potential solutions to the search query. Paragraph 0078 teaches search execution. Paragraph 0079 teaches once all the potential air travel recommendation are located, the search engine parses all the multi-dimensional indexes to collect the best travel recommendations based on the criteria expressed in the search query, e.g., the price range, the date range, the flight carrier etc. Paragraph 0084 teaches… the requested destination has a geographic meaning (e.g., city, country).  Note: The examiner interprets the best travel recommendations (a number of travel recommendations) based on criteria expressed in the search query (request for travel recommendations) such as date range (number of particular days) and, in the context of the cited prior art, an origin and destination to ; 
computing the at least one dynamic data piece comprises calculating prices for the number of travel recommendations based on fare rules, thereby obtaining a number of priced travel recommendations [Paragraph 0047 teaches a learning engine 109 analyses the travel recommendations which are stored in the platform every day to extract some information about the volatility of some prices across dates and markets, i.e. how long a price stays the same… an accuracy engine 113 tries to detect discrepancies between cached travel recommendations stored in the system and real shopping prices, i.e. flights which are no longer bookable or those whose prices have changed. Also see Paragraphs 0092-0102 teaching of instructing travel recommendations computing system (e.g. MCP) to recompute only volatile flights across small range of dates based on extracted prices of the incoming travel recommendations. Paragraph 0137 teaches the distributed reservation system includes a plurality of fast access memory locations where a selection of travel recommendations is maintained so that users can have a fast response to their queries. We refer to these fast access memory with the term of "cache made of pre-computed travel recommendations". Note: The examiner interprets the recomputing prices of incoming recommendations based on incoming recommendations (a subset of the intermediate completed result) to read on the claimed computing the at least one dynamic data piece comprises calculating prices for the number of travel recommendations based on fare rules because recomputing the prices for travel recommendations is interpreted to must include computing price (dynamic data piece). Conditions needed to determine whether or not and how much prices adjusted is interpreted to read on the claimed prices for the number of travel recommendations based on fare rules.]; and 
computing the adjustment of the at least one dynamic data piece for at least a subset of the intermediate completed result set comprises adjusting the price of at least one of the priced travel recommendations [Paragraph 0047 teaches a learning engine 109 analyses the travel recommendations which are stored in the platform every day to extract some information about the volatility of some prices across dates and markets, i.e. how long a price stays the same… an accuracy engine 113 tries to detect discrepancies between cached travel recommendations stored in the system and real shopping prices, i.e. flights which are no longer bookable or those whose prices have changed. Also see Paragraphs 0092-0102 teaching of instructing travel recommendations computing system (e.g. MCP) to recompute only volatile flights across small range of dates based on extracted prices of the incoming travel recommendations. Paragraph 0137 teaches the distributed reservation system includes a plurality of fast access memory locations where a selection of travel recommendations is maintained so that users can have a fast response to their queries. We refer to these fast access memory with the term of "cache made of pre-computed travel recommendations". Note: The examiner interprets the recomputing prices of incoming recommendations based on incoming recommendations (a subset of the intermediate completed result) to read on the claimed adjustment of the at least one dynamic data piece for at least a subset of the intermediate completed result set because the recomputing the prices for travel recommendations is interpreted read on the claimed adjusting the price of at least one of the priced travel recommendations. The examiner also interprets the incoming travel recommendations associated with the stored travel recommendations must include a subset of travel recommendations that are associated with results forwarded to a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barzik, by incorporating a database request to a travel agency that adjust pricing for travel recommendations, as taught by Ciabrini (see Paragraphs 0023, 0044-0047, 0077-0079, 0084, 0092-0102, and 0137), because both applications are directed to information discovery via queries; incorporating a 

As to claim 14:
Barzik discloses all of the limitations as set forth in claims 8 but does not appear to expressly disclose the computation engine of claim 8, wherein the database request is a request for travel recommendations, the computation engine is a travel reservation engine configured to determining priced travel recommendations, and the instructions that upon execution by the computing device cause the computation engine to determine the initial incomplete result set comprise: determine a number of travel recommendations between an origin and a destination for a number of particular days indicated in the request for travel recommendations; compute the at least one dynamic data piece comprises calculating prices for the number of travel recommendations based on fare rules, thereby obtaining a number of priced travel recommendations; and compute the adjustment of the at least one dynamic data piece for at least a subset of the intermediate completed result set comprises adjusting the price of at least one of the priced travel recommendations.
Ciabrini discloses:
The computation engine of claim 8, wherein the database request is a request for travel recommendations [Paragraph 0044 teaches databases 103 represent all the air travel recommendations logically grouped into pools of recommendations and physically stored across different machines The square boxes 105 and 107 represent the Feed and Search engines: Paragraph 0045 teaches the feed engine 105 indexes groups of pre-computed air travel recommendations (e.g. all travels with same city pair) and stores them in one of the machine in the distributed system. Paragraph 0046 teaches the search engine 107 locates groups of data among the physical machines and provides index search facilities to answer to queries originating from users. Note: The examiner interprets queries originating , the computation engine is a travel reservation engine configured to determining priced travel recommendations [Paragraph 0137 teaches pre-shopping tool (i.e. for generating priced travel recommendations according to non-binding travel queries) which operates in a distributed reservation system having access to a plurality of travel databases containing information on travel availability and fares according to a plurality of parameters, each travel query including a set of preferences each preference being related to a parameter selected among the plurality of parameters. The examiner interprets the pre-shopping tool for generating priced travel recommendations operating in a distributed reservation system to read on the claimed the computation engine is a travel reservation engine configured to determining priced travel recommendations because the pre-shopping tool is a tool (engine) for priced travel recommendations.], and the instructions that upon execution by the computing device cause the computation engine to determine the initial incomplete result set [Paragraph 0077 teaches once the search request is forwarded to the relevant physical machine, the search engine determines the data set where to find meta-information related to the search query. The meta-information is used to locate all the data sets of air travel recommendations which contain potential solutions to the search query. Paragraph 0078 teaches search execution. Paragraph 0079 teaches once all the potential air travel recommendation are located, the search engine parses all the multi-dimensional indexes to collect the best travel recommendations based on the criteria expressed in the search query, e.g., the price range, the date range, the flight carrier etc. Note: The examiner interprets the claimed located best travel recommendations based on the search request reads on the claimed determining the initial incomplete result set because the because the best travel recommendations are not the final set or best set of search results based on a search query.]comprise: 
determine a number of travel recommendations between an origin and a destination for a number of particular days indicated in the request for travel recommendations [Paragraph 0077 teaches once the search request is forwarded to the relevant physical machine, the search engine determines the data set where to find meta-information related to the search query. The meta-information is used to locate all the data sets of air travel recommendations which contain potential solutions to the search query. Paragraph 0078 teaches search execution. Paragraph 0079 teaches once all the potential air travel recommendation are located, the search engine parses all the multi-dimensional indexes to collect the best travel recommendations based on the criteria expressed in the search query, e.g., the price range, the date range, the flight carrier etc. Paragraph 0084 teaches… the requested destination has a geographic meaning (e.g., city, country).  Note: The examiner interprets the best travel recommendations (a number of travel recommendations) based on criteria expressed in the search query (request for travel recommendations) such as date range (number of particular days) and, in the context of the cited prior art, an origin and destination to read on the claimed determining a number of travel recommendations between an origin and a destination for a number of particular days indicated in the request for travel recommendations.]; 
compute the at least one dynamic data piece comprises calculating prices for the number of travel recommendations based on fare rules, thereby obtaining a number of priced travel recommendations [Paragraph 0047 teaches a learning engine 109 analyses the travel recommendations which are stored in the platform every day to extract some information about the volatility of some prices across dates and markets, i.e. how long a price stays the same… an accuracy engine 113 tries to detect discrepancies between cached travel recommendations stored in the system and real shopping prices, i.e. flights which are no longer bookable or those whose prices have changed. Also see Paragraphs 0092-0102 teaching of instructing travel recommendations computing system (e.g. MCP) to recompute only volatile flights across small range of dates based on extracted prices of the incoming ; and 
compute the adjustment of the at least one dynamic data piece for at least a subset of the intermediate completed result set comprises adjusting the price of at least one of the priced travel recommendations [Paragraph 0047 teaches a learning engine 109 analyses the travel recommendations which are stored in the platform every day to extract some information about the volatility of some prices across dates and markets, i.e. how long a price stays the same… an accuracy engine 113 tries to detect discrepancies between cached travel recommendations stored in the system and real shopping prices, i.e. flights which are no longer bookable or those whose prices have changed. Also see Paragraphs 0092-0102 teaching of instructing travel recommendations computing system (e.g. MCP) to recompute only volatile flights across small range of dates based on extracted prices of the incoming travel recommendations. Paragraph 0137 teaches the distributed reservation system includes a plurality of fast access memory locations where a selection of travel recommendations is maintained so that users can have a fast response to their queries. We refer to these fast access memory with the term of "cache made of pre-computed travel recommendations". Note: The examiner interprets the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Barzik, by incorporating a database request to a travel agency that adjust pricing for travel recommendations, as taught by Ciabrini (see Paragraphs 0023, 0044-0047, 0077-0079, 0084, 0092-0102, and 0137), because both applications are directed to information discovery via queries; incorporating a database request to a travel agency that adjust pricing for travel recommendations provides a fast response to user queries (see Ciabrini Paragraph 0137).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EARL ELIAS/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169